Citation Nr: 1633787	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a torn meniscus, status post repair with degenerative joint disease, of the right knee, from September 26, 2009 to August 13, 2012, and in excess of 30 percent from August 14, 2012 to the present.  

2.  Entitlement to a disability rating in excess of 10 percent for tendonitis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1997 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the course of the appeal, the right knee and left knee disability were reduced from 10 percent to zero percent disabling; however, pursuant to a March 2013 rating action, the original disability ratings were restored and there is no reduced rating current in effect.  The appeal continues as claims for increase in ratings, with the Veteran alleging disabilities of greater severity than what is currently contemplated in assigned evaluations.  

The Veteran had a Videoconference hearing in May 2016.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his knee continues to worsen in severity and that a higher disability rating is warranted.  Further, he asserts that records constructively held in VA custody are not physically present in the record, and that they should be associated with the claims file prior to adjudication of the claims.  Indeed, at his hearing with the undersigned, he made note of his treatment at "Lee Acupuncture" pursuant to VA directives.  Thus, while it is at a private facility, the Veteran intimated that VA sent him to treatment there.  It appears as if there is an arrangement to provide this type of alternative medical therapy at VA expense (as VA does not offer such services directly from government providers).  These records are, accordingly, records held in federal custody, and VA must obtain the records and associate them with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, even though there has been restoration of the original initial rating, the Veteran maintains that the bilateral knees have grown in severity.  The most recent examination is dated several years in the past (2012), and thus, it is not apparent that the most accurate representation of the service-connected disability pictures is of record.  As this is crucial in claims for an increase in rating, both claims are remanded for new examinations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from Lee Acupuncture (an alternative medicine provider apparently contracted by VA to provide treatment to the Veteran for his knee disabilities).  If necessary, ensure that all appropriate waivers have been obtained, and following this, associate copies of the treatment with the claims file.  Should no records exist after exhaustive attempts have been made to locate them, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA orthopedic examination to determine the severity of disability present in the bilateral knees.  The following is asked:

*What is the limitation of extension present in the bilateral knees?

*What is the limitation of flexion present in the bilateral knees?

*What is the extent, if any, of instability and/or recurrent subluxation in the bilateral knees?

*The examiner is to conduct at least three repetitions of the range of motion exercises and, to the extent possible, should comment as to if there is any difference in passive as opposed to active range of motion.  If there is additional limitation of motion, for either exercise, upon repetition of the exercise, such a fact should be noted.  

*The examiner should list the presence or absence of flare-ups of knee pain, and also, should report as to if pain, weakness, incoordination, or fatigability are present.  If any such manifestation is present, the examiner should specifically note as to if there is any additional functional limitation of the knee joints associated with such factors.  

*To the extent possible, the examiner should determine if the severity of current knee disability has been present since 2009 or, alternatively, if there is an objectively discernable point at which the knee disablement became demonstrably worse.  If it is not possible to make such a delineation (considering factors such as the Veteran's reported pain throughout the appellate period and his reports of progressive functional impairment), a statement documenting such a fact would be exceptionally helpful to the claim.  

*The impact of the right and left knee disabilities on activities of daily living, particularly in the context of employment functioning, should be expressly discussed.  If there is a marked interference with employment, such a fact should be specifically expressed.  

3. Following completion of the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  If marked interference with employment or other unique disability manifestations are noted (that is, manifestations outside of what is considered in the schedular rating criteria), the RO should dispatch the claim to the Director of VA's Compensation Service for consideration of an extraschedular rating before returning the claims to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








	(CONTINUED ON NEXT PAGE)



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




